EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rosemary Kellog on 2/19/21.

The application has been amended as follows: 
In Claim 1, line 3, after CJ 1354, please delete --(KCCM 11300P)--.
In Claim 1, line 3, after the word “strain”, add --,deposited in the Korean Culture Center of Microorganisms under Accession number KCCM 11300P,--.
In Claim 1, line 6, after CJ 14-6, please delete --(KCCM 11718P)--.
In Claim 1, line 6, after the word “strain”, add --,deposited in the Korean Culture Center of Microorganisms under Accession number KCCM 11718P,--.

In Claim 6, line 3, after CJ 1354, please delete --(KCCM 11300P)--.
In Claim 6, line 3, after “CJ 1354”, add --,deposited in the Korean Culture Center of Microorganisms under Accession number KCCM 11300P,--.
In Claim 6, line 4, after CJ 14-6, please delete --(KCCM 11718P)--.
In Claim 6, line 4, after “CJ 14-6”, add --,deposited in the Korean Culture Center of Microorganisms under Accession number KCCM 11718P,--.


In Claim 7, line 3, after CJ 1354, please delete --(KCCM 11300P)--.
In Claim 7, line 3, after “CJ 1354”, add --,deposited in the Korean Culture Center of Microorganisms under Accession number KCCM 11300P,--.
In Claim 7, line 4, after CJ 14-6, please delete --(KCCM 11718P)--.
In Claim 7, line 4, after “CJ 14-6”, add --,deposited in the Korean Culture Center of Microorganisms under Accession number KCCM 11718P,--.
In Claim 7, after the phrase “claim 1” insert -- wherein the method comprises: soaking rice in water or adding water to rice and steaming the rice; inoculating an Aspergillus oryzae CJ 1354 strain, deposited in the Korean Culture Center of Microorganisms under Accession number KCCM 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims allowable over the prior art.  The prior art does not disclose Bacillus amyloliquefaciens CJ 14-6 and further does not disclose it in making rice pepper paste or a rice pepper past preparation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793